El Juez PresideNte Sr. HerNÁNdez,
emitió la opinión del tribunal.
Don Rodulfo Leoncio Pérez y Polanco, dueño de la hacienda “Providencia,” sita en el término municipal de Humacao segregó de ella una porción compuesta de doce cuerdas con los edificios, establecimientos, maquinaria y dependencias ubicadas en dicha porción, y vendió ésta por escritura pú-blica de 15 de noviembre de 1896 a Don Antonio Roig y To~ rrellas, consignándose en la cláusula 6a. de dicha escritura que el vendedor se obligaba a permitir por los terrenos de su finca “Providencia” y sin perjuicio de sus plantaciones, *457los caminos que el comprador considere necesarios; cnya ven-ta fxié inscrita en el Registro de la Propiedad de Humacao, habiendo sido inscrita igualmente la servidumbre convenida en la cláusula expresada, tanto con relación a la finca principal que conservó el nombre de “Providencia,” como a la segregada, que vino a recibir el nombre de “El Ejemplo.”
Tales inscripciones no ban sido canceladas en el mencio-nado registro de la propiedad.
Muerto Don Rodulfo Leoncio Pérez Polanco, fué adju-dicada a su bija Doña Julia Ana María Pérez y Sánchez, una porción de la hacienda “Providencia” compuesta de 53 cuer-das 75 centavos de otra, que como finca independiente, y con el nombre de “Vega del Recreo,” fué inscrita en el registro de la propiedad, sin expresión de la condición estipulada en la escritura de 15 de noviembre de 1896.
Por escritura pública de 21 de agosto de 1902, Don Emilio Cuadra y Rosa, legítimo esposo de Doña Julia Ana María Pérez y Sánchez que también asistió al acto, concertó con Don Antonio Roig Torrellas un préstamo de cuatro mil dollars para atender al cultivo y elaboración de cañas sembradas en terrenos de su referida esposa y en otros, reservándose Roig en la cláusula 7a. la servidumbre de paso que dice tenía por los terrenos de Doña Julia Ana María Pérez y Sánchez con relación a la central “El Ejemplo” de su propiedad.
Habiendo solicitado Don Antonio Roig Torrellas la ins-cripción en el registro; de la que él llama ratificación de ser-vidumbre, contenida en la cláusula 7a. del anterior documento con relación a la finca denominada “Vega del Recreo,” le fué denegada por medio de nota, que dice así:
“La inscripción de la ratificación de servidumbre contenida en la cláusula 7a. de este documento y que se pide se practique en la finca denominada ‘Vega del Recreo,’ compuesta de 53 cuerdas 75 centavos y sita en el barrio Teja de este término como parte que era de la antigua finca ‘Providencia’ sobre la cual se constituyera dicha ser-vidumbre, ha sido denegada de conformidad con la resolución de 27 de junio de 1864; por cuanto que no aparece mencionada sobre la *458finca ‘Vega deb Recreo’ la expresada servidumbre y no consta la anuencia de la propietaria para el establecimiento de la misma, pues la referida cláusula 7a. de este documento es condición esencial-de un contrato, cuyo objeto no fué el reconocimiento expreso de servidumbre alguna sobre la citada finca; y se ba tomado en su lugar anotación por 120 días, de acuerdo con la ley, en el tomo 21 de Humacao, al folio 169, finca 848 triplicado, anotación letra A. Humacao, 4 de enero dé 1911. El Registrador, Miguel Planellas.”
La nota que dejamos transcrita lia sido recurrida por Eoig Torrellas.
Verdaderamente que la escritura de 21 de agosto de 1902 presentada al Eegistrador de la Propiedad de Humacao para su inscripción en cuanto a la ratificación de servidumbre que se dice contiene su cláusula 7a. con relación a la finca deno-minada “Vega del Eecreo,” no envuelve la constitución de servidumbre de paso que se ba tratado de inscribir sobre la finca “Vega del Eecreo,” pues esa finca ni siquiera se men-ciona en la indicada escritura, y el becbo de haberse reser-vado Don Antonio Eoig Torrellas la servidumbre de paso por los terrenos de Doña Julia Ana María Pérez y Sánchez, prescindiendo de las estipulaciones hechas eip la escritura de 15 de noviembre de 1896, no puede tener más alcance legal que el propio de toda reserva, que por sí no crea derecho alguno.
Si Eoig Torrellas cree tener derecho de servidumbre de paso sobre la finca “Vega del Eecreo” en virtud de la escri-tura de 15 de noviembre de 1896, acuda al Eegistro de «la Propiedad de Humacao con esa escritura y demás documen-tós justificativos de aquel derecho a fin de que se verifique su inscripción, y el Eegistrador, usando de las facultades que le reconoce la ley hipotecaria, hará la calificación que estime procedente en derecho, la cual en su caso podrá ser recurrida por la parte interesada.
Entonces, y sólo entonces, podremos discutir la aplica-ción del artículo 542 del Código Civil con relación al presente caso; pero tal como se solicitó la inscripción 'de servidumbre *459mediante la presentación de nn documento como la escritura de 21 de agosto de 1902, que no es constitutiva de aquel dere-cho, procedía la denegatoria de dicha inscripción.
Por las razones expuestas, procede se confirme la nota recurrida.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.